         Case 3:18-cv-01948-YY          Document 51       Filed 08/25/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




 BECKY WRIGHT,

                        Plaintiff,                                         No. 3:18-cv-01948-YY

        V.
                                                                         OPINION AND ORDER
 STANDARD INSURANCE COMPANY,

                        Defendants.



MOSMAN,J.,

       On May 6, 2021, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation ("F. & R.") [ECF 47]. Judge You recommends that I (1) construe Ms. Wright's

motion [ECF 32] as a Motion for Summary Judgement and DENY, and (2) GRANT Defendant's

Motion for Summary Judgment [ECF 37]. Plaintiff filed objections [ECF 49] to the F. & R. on

May 20, 2021. Defendant responded [ECF 50] on June 3, 2021. I agree with Judge You's

thorough and well-reasoned opinion.

                                     STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or
1 - OPINION AND ORDER
         Case 3:18-cv-01948-YY          Document 51       Filed 08/25/21     Page 2 of 2




recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge You' s recommendations, I ADOPT her F. & R. [ECF

47] as my own opinion, and I GRANT Defendant's Motion for Summary Judgment [ECF 37]. I

construe Ms. Wright's motion [ECF 32] as a Motion for Summary Judgement and DENY.

       IT IS SO ORDERED.
                      ,.·~
       DATED this_$. day of August, 2021.




2 - OPINION AND ORDER
